FILED
                            NOT FOR PUBLICATION                               OCT 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50288

               Plaintiff - Appellee,              D.C. No. 3:08-CR-03614-DMS

  v.
                                                  MEMORANDUM *
NAPIER VALDEZ-BRITO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Napier Valdez-Brito appeals from his 41-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Valdez-Brito contends that the sentence imposed by the district court was

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
greater than necessary to accomplish the purposes of sentencing set forth in 18

U.S.C. § 3553(a). The record reflects that the district court thoroughly considered

the § 3553(a) sentencing factors, and provided a well-reasoned explanation for the

sentence imposed. The district court did not procedurally err, and the sentence was

substantively reasonable under the totality of the circumstances. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d 984, 991-

93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   08-10062